United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2544
                       ___________________________

                                 Terry Lee Ratliff

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Sheriff of Burleigh County; Administrator of Burleigh County; Burleigh County
                             Detention Center Staff

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of North Dakota - Bismarck
                                 ____________

                           Submitted: October 3, 2013
                            Filed: October 11, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
      North Dakota inmate Terry Lee Ratliff appeals the district court’s1 dismissal,
without prejudice, of his 42 U.S.C. § 1983 complaint. After careful de novo review,
see Kaden v. Slykhuis, 651 F.3d 966, 968 (8th Cir. 2011) (per curiam), this court
concludes that dismissal was proper.

       Ratliff failed to state a claim based on denial of access to the courts because he
did not allege actual injury to any pending or contemplated legal claim. See Myers
v. Hundley, 101 F.3d 542, 544 (8th Cir. 1996). He failed to state a claim based on the
conditions of his confinement because the deprivations he alleged were objectively
not sufficiently serious. See Williams v. Delo, 49 F.3d 442, 445 (8th Cir. 1995). He
also failed to state a claim based on inadequate medical care. While he alleges new
facts on appeal, the allegations before the district court did not indicate that he
suffered from an objectively serious medical need, which were actually known by
defendants, but deliberately disregarded. See Popoalii v. Corr. Med. Servs., 512 F.3d
488, 499 (8th Cir. 2008) (defining standard); Stone v. Harry, 364 F.3d 912, 914-15
(8th Cir. 2004) (district court is not required to assume facts not alleged).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Charles S. Miller, United States Magistrate Judge for the
District of North Dakota, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-